Exhibit 10.5
ROBBINS & MYERS, INC.
AWARD AGREEMENT
PERFORMANCE SHARE AWARD TO                                         
This AWARD AGREEMENT (the “Agreement”) is entered into as of the Award Date set
forth below between ROBBINS & MYERS, INC., an Ohio corporation (the “Company”),
and ________________ (“Executive”).
     A. The Company has established a 2011 Long-Term Incentive Plan (the “2011
LTIP”) as a sub-plan under its 2004 Incentive Stock Plan As Amended (the “2004
Plan”), copies of the 2011 LTIP and 2004 Plan have been delivered to Executive
and are incorporated herein by this reference;
     B. For the purpose of encouraging Executive to have a proprietary interest
in the Company through stock ownership, to continue in the service of the
Company and its Subsidiaries, and to render superior performance during the
Performance Period, the Compensation Committee (the “Committee”) of the Board of
Directors (the “Board”) of the Company has determined that Performance Shares
should be awarded under the 2011 LTIP to Executive; and
     C. Any capitalized term used herein that is not defined herein shall have
the meaning ascribed to it in the 2004 Plan.
NOW, THEREFORE, THE COMPANY AND EXECUTIVE INTENDING TO BE LEGALLY BOUND HEREBY
AGREE AS FOLLOWS:
SECTION 1. PERFORMANCE SHARE AWARD.
1.1 Grant of Performance Shares
(a) The Company hereby grants to Executive on October ___, 2010 (the “Award
Date”), subject to the terms and conditions of the 2011 LTIP, the 2004 Plan and
this Agreement, _____________________(_______) Performance Shares (the
“Performance Shares”) as a Performance Share Award under the 2004 Plan. Each
Performance Share represents the right to receive one Common Share on August 31,
2013 if the Performance Goals for the Performance Period which is the Company’s
fiscal year ending August 31, 2011 (“Fiscal 2011”) are satisfied provided
Executive is employed by the Company on August 31, 2013 (the “Vesting Date”).
The number of Performance Shares actually delivered to Executive on the Vesting
Date is subject to adjustment based on Fiscal 2011 results as more fully set
forth in the 2011 LTIP.
(b) For each Performance Share earned, Executive will be awarded dividend
equivalents on the Vesting Date (or such other date as the Performance Shares
become vested pursuant to Section 1.4), with the dividends being calculated as
if Executive had owned the shares from the Award Date through the Vesting Date
(or such other date as the Performance Shares become

 



--------------------------------------------------------------------------------



 



vested pursuant to Section 1.4). The aggregate amount of dividend equivalents
will be divided by the average closing price of the Common Shares in August 2013
(or such other month ending immediately prior to the month in which the
Performance Shares become vested pursuant to Section 1.4) to arrive at the
number of additional Common Shares Executive will receive.
(c) If there shall occur any recapitalization, reclassification, stock dividend,
stock split, reverse stock split, or other distribution with respect to the
Common Shares, or any merger, reorganization, consolidation or other change in
corporate structure affecting the Common Shares, the Committee may, in the
manner and to the extent that it deems appropriate and equitable to Executive
and consistent with the terms of the 2004 Plan, cause an adjustment to be made
in (i) the number and kind of Common Shares subject to the then outstanding
Performance Shares, (ii) the Performance Goals applicable to the Performance
Shares, and (iii) any other terms of the Performance Share Award that are
affected by the event.
(d) Except as otherwise provided in Section 1.4, within two and one-half months
following the Vesting Date, and upon the satisfaction of all other applicable
conditions with respect to the Performance Share Award, the Company shall
deliver or cause to be delivered to Executive the Common Shares that have been
earned through achievement of the Performance Goals.
1.2 Restrictions
(a) Performance Shares may not be sold, transferred, assigned or subject any
encumbrance, pledge, or charge or disposed of for any reason.
(b) Except as otherwise provided in Section 1.4, any Performance Shares for
which the applicable Performance Goals have not been met shall be cancelled and
shall be of no further force and effect.
(c) Any attempt to dispose of Performance Shares or any interest in such shares
in a manner contrary to the 2004 Plan or this Agreement shall be void and of no
effect.
1.3 Performance Goals
Subject to the provisions contained in Section 1.4, the Performance Period shall
be Fiscal 2011 and the Performance Goals for the Performance Shares awarded
herein shall be as set forth in the 2011 LTIP.
1.4 Acceleration on Change of Control; Termination of Employment and Forfeiture
(a) Change of Control During Fiscal 2011. In the event of a Change of Control of
the Company during Fiscal 2011, provided that the Executive remains continuously
employed by the Company until such Change of Control, all Performance Shares
shall automatically become fully earned and vested on the date when the Change
of Control is deemed to have occurred at the higher of (i) the rate such
Performance Shares would have been earned had the Company’s performance with
regard to the applicable Performance Goals as of the end of the Company’s fiscal
quarter immediately preceding such Change of Control continued through the end
of Fiscal

2



--------------------------------------------------------------------------------



 



2011, or (ii) the target number of Performance Shares determined in accordance
with the 2011 LTIP. The date of such Change of Control shall be the payment date
for Performance Shares that vest on such date.
(b) Change of Control During Fiscal 2012 or 2013. In the event of a Change of
Control of the Company after the end of Fiscal 2011 but prior to the Vesting
Date, provided that the Executive remains continuously employed by the Company
until such Change of Control, all Performance Shares that were earned as of the
end of Fiscal 2011 based on the actual performance of the Company during Fiscal
2011 shall automatically become fully vested on the date when the Change of
Control is deemed to have occurred. The date of such Change of Control shall be
the payment date for Performance Shares that vest on such date.
(c) In the event Executive is not employed by the Company on the Vesting Date,
the Performance Shares shall be forfeited unless the reason for Executive’s
termination of employment was Disability, death, or Retirement, in which case
the Performance Shares shall vest as follows:
     (i) Retirement During Fiscal 2011. In the event of Executive’s termination
of employment on account of Retirement during Fiscal 2011, Executive shall vest
in a number of Performance Shares equal to the product of (A) the actual number
of Performance Shares that would have been earned and credited to Executive in
accordance with the 2011 LTIP had Executive continued in employment throughout
Fiscal 2011, determined based on the actual performance of the Company during
such period, multiplied by (B) a fraction, the numerator of which is the number
of full and partial months of employment that the Executive completed during
Fiscal 2011, and the denominator of which is 12 months (and rounded down to the
next whole number). The pro-rated number of Performance Shares shall be issued
to Executive or his beneficiary, as the case may be, within two and one-half
months following the end of Fiscal 2011.
     (ii) Disability or Death During Fiscal 2011. In the event of Executive’s
termination of employment during Fiscal 2011 on account of Disability or death,
all Performance Shares shall automatically become fully earned and vested on the
date of termination due to Disability or death at the higher of (A) the rate
such Performance Shares would have been earned had the Company’s performance
with regard to the applicable Performance Goals as of the end of the Company’s
fiscal quarter immediately preceding the date of termination due to Disability
or death continued through the end of Fiscal 2011, or (B) the target number of
Performance Shares determined in accordance with the 2011 LTIP. Such Performance
Shares shall be issued to Executive or his beneficiary, as the case may be,
within thirty (30) days following termination.
     (iii) Disability, Death or Retirement During Fiscal 2012 or 2013. In the
event of Executive’s termination of employment on account of Disability, death
or Retirement after the end of Fiscal 2011 but on or prior to the Vesting Date,
then the Executive shall vest in the number of Performance Shares that were
earned and credited to Executive in accordance with the 2011 LTIP based on the
actual performance of the Company during Fiscal 2011. Such Performance Shares
shall be issued to Executive or his beneficiary, as the case may be, within
30 days following termination.

3



--------------------------------------------------------------------------------



 



1.5 Section 162(m) Award
The Performance Share Award made herein is intended to be a Section 162(m) Award
as defined in the 2004 Plan and the provisions of the 2004 Plan applicable to
such awards shall control the interpretation and performance of this Agreement.
1.6 Payment of Applicable Taxes
No Common Shares shall be delivered to Executive hereunder until any taxes
payable by Executive with respect to the Common Shares have been withheld by the
Company or paid by Executive. Executive may use Common Shares to pay the Company
all or any part of the mandatory federal, state or local withholding tax
payments. Payment of applicable taxes may be made as follows: (i) in cash,
(ii) payment in Common Shares owned by Executive, including those that have been
earned under the Plan, or (iii) by a combination of the methods described above.
SECTION 2. REPRESENTATIONS OF EXECUTIVE.
Executive hereby represents to the Company that Executive has read and
understands the provisions of this Agreement, the 2011 LTIP and the 2004 Plan,
and Executive acknowledges that Executive is relying solely on his or her own
advisors with respect to the tax consequences of this Performance Share Award.
SECTION 3. NOTICES.
All notices or communications under this Agreement shall be in writing,
addressed as follows:

     
To the Company:
  Robbins & Myers, Inc.
 
  51 Plum Street, Suite 260
 
  Dayton, Ohio 45440
 
  Attention: Vice President, Human Resources
 
   
To Executive:
  At the last residence address of Executive on file with the Company.

Any such notice or communication shall be (a) delivered by hand (with written
confirmation of receipt) or sent by a nationally recognized overnight delivery
service (receipt requested), (b) be sent certified or registered mail, return
receipt requested, postage prepaid, addressed as above (or to such other address
as such party may designate in writing from time to time), or (c) be given
electronically, if receipt is confirmed electronically to the sender within 24
hours and the actual date of receipt shall determine the time at which notice
was given.
SECTION 4. PLAN CONTROLLING; CLAWBACK POLICY.
The Award is subject all of the terms conditions of the 2004 Plan. In the event
of a conflict between the 2004 Plan and the 2011 LTIP or this Agreement, the
provisions of the 2004 Plan

4



--------------------------------------------------------------------------------



 



shall control. The Robbins & Myers, Inc. Compensation Clawback Policy dated
October 5, 2010 is hereby incorporated by reference.
SECTION 5. GOVERNING LAW.
This Agreement and its validity, interpretation, performance and enforcement
shall be governed by the laws of the State of Ohio other than the conflict of
laws provisions of such laws.
SECTION 6. SECTION 409A OF THE CODE.
It is intended that the payments and benefits provided to Executive (who will
not be eligible for Retirement, absent Committee consent, prior to the Vesting
Date) under this Agreement shall be exempt from the application of Section 409A
of the Code pursuant to the “short-term deferral” exception of Treasury
Regulation § 1.409A-1(b)(4). This Agreement shall be construed, administered,
and governed in a manner that effects such intent.
SECTION 7. SEVERABILITY.
Whenever possible, each provision in this Agreement shall be interpreted in such
manner as to be effective and valid under applicable law, but if any provision
of this Agreement shall be held to be prohibited by or invalid under applicable
law, then (a) such provision shall be deemed amended to accomplish the
objectives of the provision as originally written to the fullest extent
permitted by law and (b) all other provisions of this Agreement shall remain in
full force and effect.
SECTION 8. STRICT CONSTRUCTION.
No rule of strict construction shall be implied against the Company, the
Committee or any other person in the interpretation of any of the terms of the
Plan, this Agreement or any rule or procedure established by the Committee.
SECTION 9. DEFINITIONS.
(a) “Change of Control” means and shall be deemed to have occurred on (i) the
date upon which the Company is provided a copy of a Schedule 13D, filed pursuant
to Section 13(d) of the Securities Exchange Act of 1934 indicating that a group
or person, as defined in Rule 13d-3 under said Act, has become the beneficial
owner of 20% or more of the outstanding Voting Shares or the date upon which the
Company first learns that a person or group has become the beneficial owner of
20% or more of the outstanding Voting Shares if a Schedule 13D is not filed;
(ii) the date of a change in the composition of the Board such that individuals
who were members of the Board on the date two years prior to such change (or who
were subsequently elected to fill a vacancy in the Board, or were subsequently
nominated for election by the Company’s shareholders, by the affirmative vote of
at least two-thirds of the directors then still in office who were directors at
the beginning of such two year period) no longer constitute a majority of the
Board; (iii) the date of the consummation of a merger or consolidation of the
Company with any other corporation, other than a merger or consolidation which
would result in

5



--------------------------------------------------------------------------------



 



the Voting Shares of the Company outstanding immediately prior thereto
continuing to represent (either by remaining outstanding or by being converted
into Voting Shares of the surviving entity) at least 50% of the total voting
power represented by the Voting Shares of the Company or such surviving entity
outstanding immediately after such merger or consolidation; or (iv) the date
shareholders of the Company approve a plan of complete liquidation of the
Company or an agreement for the sale or disposition by the Company of all or
substantially all the Company’s assets.
(b) “Company” means Robbins & Myers, Inc., an Ohio corporation, and when used
with reference to employment of Executive, Company includes any Subsidiary of
the Company.
(c) “Fair Market Value” means the closing price of a Common Share on the date
when the value of a Common Share is to be determined, as reported on the New
York Stock Exchange-Composite Transactions Tape; or, if no sale of Common Shares
is reported on such date, then the next preceding date on which a sale occurred;
or if the Common Shares are no longer listed on such exchange, the determination
of such value shall be made by the Committee in accordance with applicable
provisions of the Code and related regulations promulgated under the Code.
(d) “Retirement” means the Executive’s Early Retirement or Normal Retirement as
defined in the 2004 Plan.
IN WITNESS WHEREOF, the Company and Executive have duly executed this Agreement
as of the Award Date.

 
ROBBINS & MYERS, INC.
      By:           Name:   Peter C. Wallace, President and Chief         
Executive Officer   

     
EXECUTIVE
   
 
   
 
   
 
Name:
   

6